DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.  

Claim Objections
Claims 9-11 are objected to because of the following informalities:  
Claim 9: “the second and the third safety measure” lack antecedent basis.  
Claim 10: The first and the third safety measure lack antecedent basis.  
Claim 11: The first and the second safety measure lack antecedent basis.  
Appropriate correction is required.

Drawings
The drawings are objected to as Figures 5, 9, and 10 are each a series of indistinct blank boxes devoid of labels.  Such labels would facilitate an understanding of the invention without undue searching of the specification.  The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit”, “hull determination unit”, and “protected area determination unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations “hull determination unit” and “protected area determination unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description attempts to incorporate by reference the corresponding structure, material, or acts for performing the claimed function at paragraphs [0071 and 0074] of the specification as filed.  This incorporation by reference provides non-patent literature to teach the algorithms performed by the 112(f) claimed limitations.  37 CFR 1.57 (d)(3) indicates: 
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
...
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).

Therefore, the claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as the specification does not provide a written description of the “essential material” that is necessary to describe the structure and acts that correspond to a claimed means for performing a specified function as required by 35 U.S.C. § 112(f).  See MPEP 608.01(p)
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 reiterates a limitation already present in claim 1, from which claim 5 depends, and thus claim 5 fails to specify a further limitation of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claims in view of the 2019 PEG is provided below.
Regarding claim 1.  A method for monitoring a working environment of a movable device utilizing a monitoring apparatus, the working environment comprising a working area and at least one protected area, and the movable device being located within the working area during normal operation of said movable device, the method comprising: 
inputting a plurality of convex polytopes into the monitoring apparatus, the plurality of convex polytopes corresponding to areas in which the movable device is located during normal operation; 
determining a convex polytope hull utilizing the monitoring apparatus, the convex polytope hull completely enclosing the plurality of convex polytopes such that a volume of the convex polytope hull is minimal; and 
determining the at least one protected area by calculating a difference from the convex polytope hull and the input utilizing the monitoring apparatus.

	Step 1: Statutory Category – Yes
	The claim recites a method.  The claim falls within one of the four statutory categories. MPEP 2106.03.
	Step 2A Prong One evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites the limitation of “inputting a plurality of convex polytopes into the monitoring apparatus”.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in the claim precludes the element being done in the mind. For example, a person could mentally derive a plurality of convex polytopes to be input (i.e. conveyed, sent, etc.) to perform said task. Thus, this step recites a mental process.
	The limitation of “determining a convex polytope hull” comprises mentally, or using pen and paper, deriving a convex polytope hull, such as imagining plastic shrink wrap around a plurality of objects.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the limitation that a monitoring apparatus can be utilized to perform the task.  That is, other than reciting “utilizing the monitoring apparatus”, nothing in the claim precludes the element being done in the mind. For example, a person could mentally derive a convex polytope hull. Thus, this step recites a mental process.
	The limitation of “determining the at least one protected area” comprises mentally, or using pen and paper, determining the volume found in the first step subtracted from the volume found in the second step.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the limitation that a monitoring apparatus can be utilized to perform the task.  That is, other than reciting “utilizing the monitoring apparatus”, nothing in the claim precludes the element being done in the mind. For example, a person could mentally determine the volume that is a compliment of the set determined in the first step and which intersects the set determined in the second step. Thus, this step recites a mental process.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The claims have not defined the element “monitoring apparatus” and as such, it reads on a piece of paper, or a general purpose computer as both may be used to monitor.  Accordingly, the claim recites an abstract idea.

	Step 2A Prong Two evaluation: Practical Application – No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
Claim 1 recites the additional elements of a monitoring apparatus.  According to the specification, the monitoring apparatus is identified as a general purpose computer such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer.  The computer is recited at a high level of generality and merely automates the determining steps.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor/computer.  
Besides being interpreted as directed to a judicial exception in prong one, the claim limitation of “inputting a plurality of convex polytopes into the monitoring apparatus” is also directed to extra-solution activity of sending data.  This step could also amount to mere data outputting which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No
Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of inputting a plurality of convex polytopes into the monitoring apparatus was considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the monitoring apparatus is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Regarding claims 2-8 and 12-14, these claims are dependent upon independent claim 1, or substantially mirror claim 1, and provide additional elements (i.e. steps, limitations, etc.) that covers performance of the limitation in the mind but for the recitation of generic computer components, and as such, they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. Further, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  As such, the claims are ineligible.  

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4, 6-8, and 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 101 set forth in this Office action.
The closest available prior art, Fujii et al. (US Publication No. 2019/0039242), teaches, at Figure 3, objects may be represented by a bounding volume, which may be any of a bounding sphere, cuboid, or convex hull.  Figure 6B teaches plural objects, each contained in one of these bounding volumes, may be grouped together in a larger bounding volume.  Figures 15-16B and paragraphs [0119-0121] teach combining bounding volumes for links of a robot as the robot moves through its environment.  Figure 22 teaches using these combined bounding volumes to detect interference on a robot’s path.  Fujii fails to specifically teach or suggest “determining the at least one protected area by calculating a difference from the convex polytope hull and the input utilizing the monitoring apparatus” in combination with the further limitations of claims 1 or 13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664